           Case 6:18-cv-00350-ADA Document 70 Filed 03/05/19 Page 1 of 2

                                                                          Fl        LED
                       IN THE UNITED STATES DISTRICT COURT MAR 05 2O9
                        FOR THE WESTERN DISTRICT OF TEXAJK u.s. DISTRJOJRI
                                  WACO DIVISION

BUMBLE TRADING INC. and BUMBLE                     §
HOLDING, LTD                                       §
                                                   §

        Plaintiffs/Counter-Defendants,                     No. 6: 18-cv-00350-ADA
                                                   §
 V.
                                                   §

 MATCH GROUP, LLC

        Defendant/Counter-Plaintiff.
                                                   §




                                              [I) 1 U

       Before the Court is Match Group, LLC's and Bumble Trading Inc. and Bumble Holding,

Ltd.'s Joint Motion to Dismiss. After considering the motion, the Court concludes that the

motion should be and is hereby GRANTED.

       Bumble Trading Inc. and Bumble Holding, Ltd.'s claims in this matter are DISMISSED

WITH PREJUDICE.

       Match Group, LLC's counterclaims 1-6 in this matter are DISMISSED WITHOUT

PREJUDICE.

       Match Group, LLC's counterclaims 7-1 1 in this matter are DISMISSED WITH

PREJUDICE.

       The dismissal of Bumble Trading Inc. and Bumble Holding, Ltd.'s claims does not

preclude or affect Bumble Trading, Inc. and Bumble Holding, Ltd.'s ability to raise the

allegations and claims set forth in Dkt. 59-1 of this matter.




                                                   1
           Case 6:18-cv-00350-ADA Document 70 Filed 03/05/19 Page 2 of 2




       The dismissal of Match Group, LLC's counterclaims does not preclude or affect Match

Group, LLC from raising all defenses (including affirmative defenses) to the allegations and

claims alleged in Dkt. 59-1 of this matter, or any other defenses (including affirmative defenses)

to any distinct allegations or claims Bumble Trading Inc., Bumble Holding, Ltd., or any related

or affiliated company may raise in the future.

       Plaintiffs' Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 41 [Dkt. 23] is

DENIED as moot. Plaintiffs' Motion to Dismiss for Lack of Jurisdiction and Motion to Dismiss

for Failure to State a Claim [Dkt. 33] is DENIED as moot. Plaintiffs' Motion for Leave to File

to File Petition in State Court [Dkt. 59] is DENIED as moot. All relief not granted in this 18-cv-

350 matter is DENIED.

       This is a final judgment.




IT IS SO ORDERED this              day of   Yr&              ,




                                             Honorable Alan D. Aibright          )
                                             United States District Judge




                                                 2
